Citation Nr: 1700527	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary embolism, to include as secondary to service-connected ischemic heart disease and/or exposure to asbestos and/or herbicides.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from June 1965 until April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions. The first decision on appeal is a March 2008 rating decision, the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in part denied service connection for a pulmonary embolism.

Also on appeal is a July 2009 rating decision by the Detroit RO that granted service connection for PTSD with an initial 30 percent rating.  After the Board remanded this matter in September 2012 for the issuance of a statement of the case (SOC) as is required per the Court of Veterans Appeals (CAVC) decision in Manlincon v. West, 12 Vet. App 238 (1999), the RO issued a SOC in July 2015, with a notation in VBMS indicating it was sent on August 7, 2015.  This was sent to an address that was no longer valid.  The Veteran submitted a VA Form 9, which was received in January 2016 and again in February 2016.  While the I-9 appears to have been sent after the expiration of the appellate period the Veteran did not actually receive notice of the SOC in August 2015 due to the RO sending it to an invalid address.  The Veteran had timely notified the RO of the address change in December 2014 per correspondence uploaded to VBMS on 12/22/14.  Given that the VA is at fault for failing to send the SOC to the correct address, the Board shall accept the appeal of the initial rating for PTSD as properly before it.   

As noted above in September 2012 the RO remanded the issues of an increased initial rating for PTSD to address the aforementioned procedural deficiency and also remanded the issue of service connection for pulmonary embolism for further development.  The Board also disposed of other issues on appeal which were withdrawn, and remanded a claim for service connection for a right knee disability to the RO for further development.  Such development has been completed and in a July 2015 rating decision, the RO granted entitlement to service connection for a right knee disability classified as right knee strain with meniscal tear, assigning an evaluation of 20 percent effective February 4, 2009.  The grant of service connection for this condition constituted a full award of the benefit sought on appeal as to the issue of entitlement to service connection for the claimed knee disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, this issue is not currently in appellate status.  Id.

The Board notes that on his September 2008 VA Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge. In August 2012, he withdrew this request.  Later in his January 2016 VA Form 9 Substantive Appeal for his PTSD claim he requested a Board Hearing at the Central Office.  Later in a September 26, 2016 hearing request, he withdrew this request.  

The Veteran testified before a Decision Review Officer at a hearing held at the RO in February 2009.  A transcript of this hearing is associated with the claims file.  

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's pulmonary embolism was caused by any incident in service including due to conceded Agent Orange exposures, or was caused or aggravated by his service connected ischemic heart disease.  


CONCLUSION OF LAW

The criteria for an award of service connection for a pulmonary embolism, including on a secondary basis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R.  38 U .S.C.A. §§  3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2007 letter, sent prior to the March 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate a service connection claim, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  Additionally, he was afforded VA examinations in February 2008, October 2012, and February 2015 to address the etiology of his pulmonary embolism disorder, the reports of which are responsive to the questions posed and therefore adequate for adjudication purposes. 

Thus, the Board finds that VA has fully satisfied the duty to assist, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366  Fed. Cir. 2010).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. §§ 1116 ; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  Id.  

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. §3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a).  

For the reasons explained below, the criteria for service connection for a pulmonary embolism disability have not been met.  See 38 C.F.R. § 3.303.  

The Veteran alleges that his pulmonary embolism is related to service to include alternately due to exposure to asbestos while serving aboard Navy Ships and from exposure to Agent Orange during his service in the Vietnam War.  Exposure to Agent Orange has been conceded by the VA and in a November 2010 rating decision it granted service connection for ischemic heart disease (IHD) based on such exposure.  In his February 2009 hearing his testimony regarding the embolism was essentially limited to his contentions that it was possibly linked to asbestos exposure.  See February 2009 DRO hearing transcript at pgs 4-5.  

The Board shall also concede exposure to asbestos given the Veteran's history of Naval Service during the Vietnam era aboard ships with training that included fireman, and his duty classification as machinist's mate (MM) rising to a MM3.  See 36 pg SPRS in VBMS on 9/20/07 pg 27.  While the Veteran's record does not specifically indicate any exposure to asbestos, it is known that many of the Naval ships used during Vietnam contained asbestos.  Additionally VA Memorandum dated May 13, 2002, titled Section 30.2 Exposure to Asbestos, Asbestos Claims Memorandum has noted that cases involving asbestos exposure generally related to Navy veterans who were exposed to asbestos while working on Navy ships.  The service record did not usually contain documents stating specifically whether or not the veteran was exposed to asbestos.  However given the Veteran's MOS and duties shown in the records it is conceded that the Veteran's duties and training render it as likely as not that he was exposed to asbestos.  

Service treatment records reveal normal lung findings on entrance in April 1965 with no pulmonary complaints in the accompanying report of medical history.  Subsequent examinations in June 1965, March 1966 and July 1966 and their accompanying reports of medical history are likewise negative for lung issues.  See 38 pg STRS with a VBMS receipt date of 3/13/70 at pgs 3, 5, 22, 26, 28.  He is noted to have been in a motor vehicle accident in August 1966 and was hospitalized with multiple injuries including a contusion to the right lung, fractured ribs numbered 1, 2, 8 and traumatic right pneumothorax.  The symptoms accompanying this injury included shortness of breath and coughing up blood.  He underwent a closed thoracostomy and his hospital course showed a steady and gradual improvement, with X-ray evidence of resolution of the lung contusion and complete re-expansion of the right lung.  He was discharged on September 13, 1966 to duty and found fit for the same.  See 66 pg with a VBMS receipt date of 3/13/70 at pages 8-9, and 38 pg STRs same receipt date at 14.  In January 1969 he was treated for mild bronchitis and sinusitis.  Id at pg 12.  

Although no separation examination is included in the STRS, the report of a February 1970 VA examination disclosed that his lungs were clear to percussion and auscultation and his chest X-ray was entirely normal.  No pulmonary disability was diagnosed.  

Thereafter in August 1994 the Veteran was treated for what was initially diagnosed as right upper lobe pneumonia.  Subsequently in late September 1994, he was hospitalized until early October 1994 for what was diagnosed as a pulmonary embolism.  An October 1994 hospital report disclosed a history given of left calf pain experienced by the Veteran in July 1994 after a long car trip, followed by pneumonia diagnosed in August 1994 with no clear etiology identified.  Testing in the hospital included a Doppler study which revealed a clot in the left iliofemoral vein and a CAT scan that suggested a left pulmonary thrombus.  This report gave an impression of the Veteran having suffered multiple pulmonary emboli, the source of which was in the left iliofemoral venous system, although this may be associated with some superimposed alectasis and pneumonia.  A pre-discharge report gave an impression of left femoral DVT with an associated pulmonary embolus with minimal pre-disposing risk factors for hypercoagulable state.  A family history was noted to be significant for blood clots.  See 105 pg private records received in VBMS on February 16, 2010 at pgs 56-67, 68-70, 84-88, 92-94.  

The report of a February 2008 VA examination for respiratory disorders examination disclosed the Veteran's reports of exposure to asbestos in service, followed by the incident of hospitalization for pneumonia and subsequent diagnosis of deep venous thrombosis (DVT) and pulmonary embolism in 1994.  After this the Veteran was told by a hematologist that he had some abnormality in blood coagulopathy and was advised to continue lifelong anticoagulant medications.  Since then the Veteran has been taking Coumadin without major side effects.  He was noted to have no history of other respiratory disorders such as asthma or tuberculosis or lung cancer.  The history of Agent Orange exposure was also noted and he was noted to have been diagnosed with a cardiac arrhythmia probably due to atrial fibrillation (A-fib) or supraventricular tachycardia with extensive cardiac work-up in 2001.  He presently took Lopressor for this and was noted to have had no major cardiac event since then.  Examination included an X-ray that showed linear density in both lung fields which may represent actelectic changes and a normal EKG.  His echocardiogram showed mild LV hypertrophy with normal systolic function and ejection fraction of 60 percent.  The Veteran did not show up for pulmonary function testing.  

The diagnosis was asbestos exposure during service by history but current chest X-ray showed no obvious evidence of such exposure.  Also diagnosed was pulmonary embolism in 1994 secondary to DVT of the left leg due to a coagulopathy abnormality.  He has been taking long term anticoagulants since then. He had no recurrent pulmonary embolisms or DVT.  The examiner deemed that this was not likely related to asbestos exposure during service.  The examiner also noted other diagnoses that included status post ablation therapy for cardiac arrhythmias in 2001, currently asymptomatic with medication for this since then and no subsequent acute episodes or hospitalizations for this.  

A May 2009 VA examination for pulmonary embolism also noted the claims of pulmonary embolism related to asbestos exposure in service.  The examiner noted a history onset of symptoms and diagnosis in 1994 with a stable course on medicine and no recurrence since then.  Treatment was with Warfarin.  Examination was negative for venous congestion or edema or abnormal respiratory findings.  He had normal chest expansion and excursion and no chest scarring or deformity.  Chest X-ray done in May 2009 showed minimal scarring of the right base and no recent infiltrates or pleural effusion noted.  The diagnosis was one episode of pulmonary embolism on medications without recurrence.  The opinion was that the single episode of pulmonary embolism is not at least as likely as not related to asbestos exposure while aboard Navy ships.  The examiner indicated that this was not the etiology as per review of current medical literature as per the examination.  The examiner indicated that the other cause of the pulmonary embolism would be speculation.  

Thereafter the VA records disclose a history of multiple pulmonary embolisms with long term treatment with Coumadin per a July 2012 record to establish primary care.  The history of pneumonia and subsequent hospitalization for pulmonary emboli in 1994 was noted.  Examination disclosed his chest was clear to auscultation bilaterally.  See 138 pg CAPRI entered into Virtual VA on 12/30/13 at pg 106.  

In October 2012 the Veteran underwent another VA examination addressing his pulmonary disorder.  The diagnosis continued to be pulmonary vascular disease including pulmonary thromboembolism.  The history of the motor vehicle accident with facial injuries was noted, as was the history of treatment in 1994 for pneumonia which culminated in testing such as CT evidence of the DVT of the left femoral vein and X-ray evidence of the right lower lung density thought to possibly be atelectases was noted, as was his Coumadin use ever since that year.  The embolism was noted to be asymptomatic follower resolution but he remained on the Coumadin.  No other pulmonary disorders were noted on examination.  The examiner gave the following  opinions as to the etiology of the pulmonary embolism.  Regarding the possible link to Agent Orange exposure, the examiner noted the various diseases listed as presumed to such exposure and stated that Agent Orange is not related and less likely a cause of pulmonary embolism.  

The examiner stated that IHD is also not an accepted cause of pulmonary embolism, but that this was the result of DVT or blood clot elsewhere in the body.  The examiner went on to explain various risk factors for DVT and that the same risk factors for pulmonary embolism were the same as for DVT.  None of the risk factors discussed are shown to include those alleged by the Veteran (namely Agent Orange and/or asbestos exposure).  The examiner summarized that the claimed disorder was less likely than not proximately due to or the result of his service connected disorders.  However the examiner failed to address aggravation.  

Finally in February 2015 another VA examination was undertaken to fully address the etiology of the Veteran's pulmonary embolism with a focus on aggravation.  Again the history of onset of the embolism was noted to be in 1994, and the diagnosis was noted to be chronic pulmonary thromboembolism requiring anti-coagulant therapy.  No other respiratory disorders were diagnosed.  The examiner provided the following opinions as to etiology.  

First the examiner stated that it is less likely than not caused by Agent Orange as it is not known to be caused by Agent Orange.  Next it was deemed less likely than not to be related to IHD.  The cause of the embolism was from a clot in the vein in his leg.  This had nothing to do with his heart disorder.  Also he was noted to not have been diagnosed with IHD at the time he had the clot.  

Finally the examiner stated that it is less likely than not that the pulmonary embolism was aggravated beyond its natural progression including by any service connected disorder, as the records showed that he had no issues with his lungs after the embolism was stabilized.  

Having reviewed the evidence the Board finds that the preponderance of the evidence is against a grant of service connection on any basis, including a direct or secondary basis. 

As for direct service connection none of the medical evidence is shown to link the pulmonary embolism to service.  Although he is noted to have injured his lung in service in the May 1966 motor vehicle accident none of the competent and credible medical evidence has linked the embolism which developed nearly 30 years later to this incident.  To the contrary the examiner from the October 2012 VA examination noted the history of the accident, but when giving an opinion as to the likely etiology of the embolism, gave a detailed rationale as to why this was likely caused by the Veteran's DVT and blood clot disorder, and in turn discussed the many likely causes of these vascular disorders, none of which were shown to be related to service.  

Likewise there is no competent evidence linking his pulmonary embolism to his exposure to either asbestos or Agent Orange exposure in service.  The opinions from the VA examiners in the February 2008 and May 2009 specifically provided adequate rationale to support the opinions that asbestos exposure was less likely than not the cause of his pulmonary embolism.  As for Agent Orange exposure this is not a disease that is presumptive to such exposure under 38 C.F.R. §§ 3.307, 3.309.  As for whether it is directly related to such Agent Orange exposure, this too was discussed at length by the examiners in October 2012 and in February 2015 who provided unfavorable opinions regarding this as a possible cause, again with adequate supporting rationale provided.  

Finally as to whether the Veteran's pulmonary embolism was caused or aggravated by his service connected IHD, there is no competent evidence to support such a findings.  To the contrary the opinion from the October 2012 VA examiner stating that the IHD was not an acceptable cause of the embolism and the opinion from the February 2015 VA examiner also stating that the IHD was not related either to the embolism or to the underlying DVT which caused the embolism are supported by adequate rationale.  Finally the February 2015 VA examiner also provided an opinion stating that there was no aggravation of the pulmonary embolism by the IHD with adequate rationale that pointed out the lack of progression of the embolism.  

All these findings and opinions are noted to be supported by the medical evidence including that from the 1994 treatment records documenting the onset of the pulmonary embolism in addition to findings of a blood clot in the left femoral artery.  None of the medical evidence is shown to directly contradict the unfavorable opinions.  

Given the lack of a current nexus between the pulmonary embolism and any incident in service, or evidence that it was caused or aggravated by his service connected IHD, service connection cannot be awarded.  In reaching this decision the Board has considered the Veteran's lay statements and contentions of record. The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report symptoms of his claimed pulmonary embolism and to report a continuity of symptoms since service. However, he is not competent to diagnose such disorder that requires performance of a specialized examination or diagnostic testing because he has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current pulmonary embolism disability that was incurred during service including due to exposure to asbestos or Agent Orange is secondary to his service connected IHD are outweighed by the objective medical findings noted during the aforementioned examinations conducted by medical professionals. 

As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for pulmonary embolism is denied.


REMAND

In December 2013, following the Board's September 2012 remand for the limited purpose of directing the RO to issue a SOC for the unperfected issue of an increased rating for PTSD, the Veteran underwent a VA examination to assess the etiology and severity of his PTSD.  Additionally some VA records from San Antonio Texas were obtained and uploaded to Virtual VA on December 30, 2013, which include some records referencing PTSD.  However no further evidentiary development on this issue was undertaken following the December 2013 VA examination and association of records.  

After the RO eventually issued a SOC in July 2015, the Veteran submitted a VA Form I-9 in January 2015 with a duplicate sent in February 2015, which the Board has construed as having perfected this appeal, as discussed in the Introduction.  

Given that development of this matter essentially ceased, and the most recent records obtained and most recent VA examination are nearly 4 years old, an effort should be made to obtain more recent VA records in the VA's possession and also he should be afforded a VA examination to assess the severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

On remand, updated treatment records should be obtained from the VA Medical Center (VAMC) in El Paso, Texas for the period from December 30, 2013, in addition to any other records identified by the Veteran to contain pertinent information as to the severity of his PTSD symptoms that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records from the El Paso, Texas VA facility after December 2013.  

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.  The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD, to include the presence of or a history of suicidal ideation or attempts.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.   If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

3.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to an initial increased rating for PTSD.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


